Citation Nr: 1813334	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder with psychotic features, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Jan Dils Attorneys at Law, LC


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1970.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2012, the Veteran attended a hearing in front of a Decision Review Officer.  A hearing transcript is of record.  Additionally, in a June 2014 substantive appeal, he requested a Board hearing by live videoconference.  The Veteran was scheduled for a hearing in front of the Board in September 2017, but failed to appear.  Thereafter, in the same month, the Veteran's attorney submitted a written letter in lieu of a formal hearing. As he has not provided good cause for his failure to appear or requested another hearing, the VA's duty to provide the Veteran with a hearing has been met.  38 C.F.R. § 20.700 (2017)


FINDING OF FACT

During the appeal period, the Veteran's psychiatric disorder has been characterized by anxiety, chronic sleep problems, auditory hallucinations, suicidal thoughts, and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for major depressive disorder with psychotic features, claimed as PTSD, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and medical examinations are associated with the claims file.  The Board acknowledges that in September 2017, the Veteran's representative reported a worsening of the Veteran's symptoms since the prior examination.  However, as the representative described symptoms consistent with the 70 percent rating being granted and the representative requested a VA examination only if a 70 percent rating was not granted, the Board finds that an additional examination is not in the Veteran's interest at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where a veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran currently receives a 50 percent rating for major depressive disorder with psychotic features, claimed as PTSD, under 38 C.F.R. § 4.130, DC 9434.  

In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

In order to warrant a 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9434 (2017).

Based on the evidence of record, the Board finds that a rating of 70 percent, but no more, during the appeal period is warranted.  Throughout the period on appeal, the medical and lay evidence of record indicate that the symptoms of the Veteran's psychiatric disorder include chronic sleep impairment, anxiety, depressed mood, auditory hallucinations, and suicidal ideations.  Giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is appropriate.   

First, his VA examinations and treatment records indicate that the Veteran consistently maintained a normal appearance along with an alert and oriented mental status, his speech tone, rate, and rhythm have been consistently within normal limits, and was often friendly, attentive, and communicative when meeting with medical providers.  While he has exhibited anxiety, nervousness and irritability, such in July and October 2012 mental status examinations, this does not rise to the level of "near continuous panic."  

Moreover, while he was irritable during his March 2011 VA examination when discussing his Vietnam homecoming, there is no indication that his memory is markedly impacted.  Indeed, an August 2010 medical examination indicated that, while he exhibited a "spotty" memory, this attributed to cognitive decline, medication effects, or depression.  

Overall, despite the severity of the Veteran's psychiatric disorder, there have been few reports of the symptoms listed in the criteria for a 100 percent rating.  The Board acknowledges that the Veteran has presented a history of auditory, but not visual, hallucinations.  Specifically, a September 2009 treatment record notes auditory hallucinations since 1998.  The auditory hallucinations are in the form of sounds in the distance that sound like Viet Cong soldiers.  According to a September 2017 statement, the Veteran continues to experience these auditory hallucinations through the present day.  However, none of these symptoms are so severe as to warrant a 100 percent rating.  

Similarly, the Board recognizes that the Veteran has exhibited occasional suicidal ideation.  For example, in an August 2010 medical examination, the Veteran admitted to recently considering overdosing on pills. In January 2011, the Veteran called the Veterans Crisis Line.  He exhibited suicidal ideation and questioned why he was alive.  In September 2017, the Veteran reported that he continues to think about suicide.  However, these symptoms are contemplated in his currently-assigned 70 percent rating.  

Therefore, even after considering all of the above-listed factors, the Board finds that the Veteran's symptomatology, when considered together, does not warrant a 100 percent rating.  Indeed, many of the objective symptoms for a 100 percent rating, to include gross impairment in thought processes and communication, intermittent inability to perform activities of daily living, and disorientation to time or place, have not been shown.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of social and occupational inadaptability.

There is insufficient evidence to show that a 100 percent rating is warranted based on overall social or occupational impairment.  As to the Veteran's overall social impairment, he has been married 3 times and has 3 children.  During his March 2011 VA examination, he reported that he had been separated from his wife of 25 years after he had an affair.  He lived by himself and was an active member of his church.  He visited his daughter every other day, but saw his sons less frequently.  He enjoyed hobby railroading, which is a hobby he participates in alone.  In September 2017, the Veteran's representative noted that the Veteran is currently divorced from his wife.  The Board concludes that the claims file demonstrates the Veteran's continued relationships with his family and church, which lead the Board to conclude that he does not exhibit a total inability to establish and maintain effective relationships.

In terms of occupational functioning, the Board notes that the Veteran worked as a truck driver for 25 years.  During an August 2010 examination, the Veteran explained that he left his job because he was tired of being on the road and the trucking company wanted him to move to Missouri.  There are no indications that his cessation of work is related to his psychiatric disorder.  As a result, a finding of total occupational impairment would not be appropriate when based solely upon his psychiatric disorder.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal partially pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).  In April 2012, the Veteran was assigned a GAF score of 60.  The Board finds that the Veteran's GAF score underrates his severe symptomatology characterized by social and occupational functioning with deficiencies in most areas, which is consistent with that shown by the Veteran.  However, such symptoms do not warrant a rating in excess of that currently assigned.   

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this instance, the Veteran, through his representative, has requested a 70 percent rating from the Board.  As a result of the evidence in the claims files, which includes the Veteran's statements, the Board has assigned a 70 percent rating.  Therefore, the Board agrees that a 70 percent rating, but no more, most appropriately describes the Veteran's psychiatric disorder.


ORDER

A 70 percent rating, but no more, for major depressive disorder with psychotic features, claimed as PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


